DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot in view of the new ground(s) of rejection set forth. For example, in light of the applicants remarks, and the amendments made to the independent claims 21, 28, and 35, the rejection of claims 21-40 under 35 U.S.C. 101 on the ground of statutory double patenting has been withdrawn and a new ground(s) of rejection has been set forth in view of the claim amendment to claims 21-40.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 21 and 28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. 10,834,692 in view of SHINOHARA et al. US (2021/0067934).

Regarding Claim 21, claim 1 of  U.S. Patent No. 10,834,692 discloses the features of claim 21 of a method of operating a master device to perform the claim features of “generating a strobe signal from a clock configured to synchronize communications of a first communication protocol; determining event timing windows of a second communication protocol for the plurality of slave devices; establishing an event group window that is synchronous with the strobe signal; if an event timing window of a slave device of the plurality of slave devices is not in the event group window, transmitting at least one clock adjustment packet to the slave device configured to cause the slave device to adjust the event timing window to move toward the group window; continuing to transmit clock adjustment packets to the plurality of slave devices until the event timing windows of the plurality of slave devices are sequentially ordered within the event group window”, but does not disclose the claim feature in claim 21 of the master device configured to wirelessly communicate with a plurality of slave devices of the master device. However the claim feature would be rendered obvious in view of SHINOHARA et al. US (2021/0067934).

SHINOHARA discloses a master device configured to wirelessly communicate with a plurality of slave devices of the master device (see Para [0002] i.e., For example, in the near field communication method based on BT, the communication apparatuses are classified into a master apparatus and a slave apparatus. Then, in the near field communication method based on BT, after a link is established (multipoint-connected) by pairing between one master apparatus and each of a plurality of slave apparatuses, the master apparatus can perform near field communication simultaneously with a plurality of slave apparatuses for which the link is established).

(SHINOHARA suggests transmission and reception of data by first near field communication with other communication partners not performing the first near field communication can be efficiently restricted which results in preventing power consumption (see Para’s [0007] & [0013])) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the master device which includes a plurality of slave devices of the master device as disclosed in claim 1 of U.S. Patent No. 10,834,692 to be configured to wirelessly communicate with a plurality of slave devices of the master device as disclosed in the teachings of SHINOHARA because the motivation lies in SHINOHARA that transmission and reception of data by first near field communication with other communication partners not performing the first near field communication can be efficiently restricted which results in preventing power consumption. 

Regarding Claim 28, claim 8 of U.S. Patent No. 10,834,692 discloses the features of claim 28 of a master device comprising: “first communication circuits configured to receive and transmit data over at least a first medium according to a first protocol, the first communication circuits including a clock circuit to synchronize operations according to the first protocol; second communication circuits configured to receive and transmit data over at least the first medium according to a second protocol, the second communication circuits configurable as a master device according to the second protocol; wherein the master device is configured to: generate a strobe signal from the clock circuit, establish an event group window synchronous with the strobe signal, determine initial positions for event timing windows according to the second protocol for a plurality of slave devices, if an event timing window of the slave device is not in the event group window, transmit at least one clock adjustment packet addressed to the slave device configured to cause the slave device to move the event timing window toward the event group window, and continuing to transmit clock adjustment packets to slave devices until the event timing windows of the slave devices are sequentially ordered within the event group window”. but does not disclose the claim feature in claim 28 of the master device configured to communicate wirelessly with a plurality of slave devices. However the claim feature would be rendered obvious in view of SHINOHARA et al. US (2021/0067934).

SHINOHARA discloses a master device configured to communicate wirelessly with a plurality of slave devices, (see Para [0002] i.e., For example, in the near field communication method based on BT, the communication apparatuses are classified into a master apparatus and a slave apparatus. Then, in the near field communication method based on BT, after a link is established (multipoint-connected) by pairing between one master apparatus and each of a plurality of slave apparatuses, the master apparatus can perform near field communication simultaneously with a plurality of slave apparatuses for which the link is established).

(SHINOHARA suggests transmission and reception of data by first near field communication with other communication partners not performing the first near field communication can be efficiently restricted which results in preventing power consumption (see Para’s [0007] & [0013])) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the master device which includes a plurality of slave devices as disclosed in claim 8 of U.S. Patent No. 10,834,692 to be configured to communicate wirelessly with a plurality of slave devices as disclosed in the teachings of SHINOHARA because the motivation lies in SHINOHARA that transmission and reception of data by first near field communication with other communication partners not performing the first near field communication can be efficiently restricted which results in preventing power consumption. 

3.	Dependent Claims 22-27 and 29-34 are further rejected on the ground of nonstatutory double patenting as being unpatentable over the dependent claims 2-7 and 9-14 of U.S. Patent No. 10,834,692 in view of SHINOHARA et al. US (2021/0067934).

Regarding Claims 22-37 and 29-34, the claims are further rejected as being unpatentable over the dependent claims 2-7 and 9-14 of U.S. Patent No. 10,834,692 in view of SHINOHARA et al. US (2021/0067934) since the claim limitations of the dependent claims are disclosed in the patents dependent claims. 

4.	Claims 35-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-20 of U.S. Patent No. 10,834,692. 

Regarding Claim 35, the claim is directed to a similar invention as claim 15 of U.S. Patent No. 10,834,692 which are both directed towards a system comprising: a plurality of slave devices, each slave device including a slave controller configured to establish periodic event timing windows based on a slave clock; and a master device that includes: first communication circuits operating according to a first clock circuit and a first communication protocol, second communication circuits in wireless communication with the slave devices according to a second communication protocol, the second communication circuits configured to: generate a strobe signal from the first clock circuit, establish an event group window that is synchronous with the strobe signal. Therefore claim 35 is directed to a similar invention but not identical to claim 15 of U.S. Patent No. 10,834,692 and is therefore rejected under obviousness-type double patenting in view of the patented claim. 

Regarding dependent claims 36-40, the claims are further rejected as being unpatentable over the dependent claims 16-20 of U.S. Patent No. 10,834,692 since the claim limitations of the dependent claims are disclosed in the patents dependent claims. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461